Citation Nr: 1825684	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a thoracolumbar spine condition, to include lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination in March 2013, and the examiner opined that it was less likely than not that the Veteran's back condition was due to his in-service motor vehicle accident.  While the examiner considered the Veteran's history and examination results, he did not adequately address the Veteran's lay statements of continuity, or the lay statements from family and friends that the Veteran complained of back pain ever since he returned from service.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that the March 2013 VA opinion with regard to the Veteran's claim for service connection for thoracolumbar spine disorder is not complete.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated thoracolumbar spine disorder is necessary.  38 C.F.R. § 4.2 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA back examination to determine the etiology of any current thoracolumbar spine condition.  The examiner should review the claims folder and note such review in the examination report or an addendum.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current thoracolumbar spine disorder had its onset or is otherwise related to the Veteran's military service.  If any diagnosed thoracolumbar spine condition cannot be regarded as having had its onset during service, the examiner should explicitly.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, the RO should readjudicate the Veteran's claims for service connection based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case, provided an opportunity to respond and the case should then be returned to the Board for further appellate consideration, if otherwise in order. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


